PER CURIAM.
This cáse was once before in this court on a similar appeal by the defendant, and a new trial was granted on the ground that the evidence failed to show that the plaintiffs were not guilty of negligence which contributed to produce the injury complained of. 18 N. Y. Supp. 389. Upon the new trial which has been had, the evidence adduced seems to have taken the plaintiffs’ case out of the 'condemnation of o-ur previous judgment, so far, at least, as to render the- question of the plaintiffs’ contributory negligence properly a question of fact to be submitted to the jury. It was so submitted, with instructions which did no violence to the principles upon which the previous appeal was determined; and there were no exceptions taken on the trial which seem to require discussion. It follows that the judgment and order pow appealed from should be affirmed. All concur.